EXHIBIT (n)(2 ) Schedule A AMENDED AND RESTATED MULTIPLE CLASS PLAN FOR EATON VANCE FUNDS September 25, 2009 Eaton Vance Growth Trust Eaton Vance Asian Small Companies Fund Eaton Vance Greater China Growth Fund Eaton Vance Atlanta Capital Large-Cap Growth Fund Eaton Vance Multi-Cap Growth Fund Eaton Vance Atlanta Capital SMID-Cap Fund Eaton Vance Worldwide Health Sciences Fund Eaton Vance Global Growth Fund Eaton Vance Investment Trust Eaton Vance AMT-Free Limited Maturity Municipals Fund Eaton Vance New Jersey Limited Maturity Municipals Fund Eaton Vance California Limited Maturity Municipals Fund Eaton Vance New York Limited Maturity Municipals Fund Eaton Vance Massachusetts Limited Maturity Municipals Fund Eaton Vance Pennsylvania Limited Maturity Municipals Fund Eaton Vance National Limited Maturity Municipals Fund Eaton Vance Managed Income Term Trust 2019 Municipals 2019 Investment Grade Corporates 2029 Municipals 2019 Investment Grade Non-Financial Corporates Eaton Vance Municipals Trust Eaton Vance Alabama Municipals Fund Eaton Vance Missouri Municipals Fund Eaton Vance Arizona Municipals Fund Eaton Vance National Municipals Fund Eaton Vance Arkansas Municipals Fund Eaton Vance New Jersey Municipals Fund Eaton Vance California Municipals Fund Eaton Vance New York Municipals Fund Eaton Vance Colorado Municipals Fund Eaton Vance North Carolina Municipals Fund Eaton Vance Connecticut Municipals Fund Eaton Vance Ohio Municipals Fund Eaton Vance Georgia Municipals Fund Eaton Vance Oregon Municipals Fund Eaton Vance Kentucky Municipals Fund Eaton Vance Pennsylvania Municipals Fund Eaton Vance Louisiana Municipals Fund Eaton Vance Rhode Island Municipals Fund Eaton Vance Maryland Municipals Fund Eaton Vance South Carolina Municipals Fund Eaton Vance Massachusetts Municipals Fund Eaton Vance Tennessee Municipals Fund Eaton Vance Michigan Municipals Fund Eaton Vance Virginia Municipals Fund Eaton Vance Minnesota Municipals Fund Eaton Vance Municipals Trust II Eaton Vance High Yield Municipals Fund Eaton Vance Kansas Municipals Fund Eaton Vance Insured Municipals Fund Eaton Vance Tax-Advantaged Bond Strategies Fund Eaton Vance Tax-Advantaged Treasury-Linked Strategies Fund A-1 Eaton Vance Mutual Funds Trust Eaton Vance AMT-Free Municipal Bond Fund Eaton Vance Money Market Fund Eaton Vance Cash Management Fund Eaton Vance Strategic Income Fund Eaton Vance Diversified Income Fund Eaton Vance Structured Emerging Markets Fund Eaton Vance Dividend Income Fund Eaton Vance Tax Free Reserves Eaton Vance Emerging Markets Local Income Fund Eaton Vance Tax-Managed Dividend Income Fund Eaton Vance Floating-Rate Advantage Fund Eaton Vance Tax-Managed Equity Asset Allocation Fund Eaton Vance Floating-Rate Fund Eaton Vance Tax-Managed Growth Fund 1.1 Eaton Vance Floating-Rate & High Income Fund Eaton Vance Tax-Managed Growth Fund 1.2 Eaton Vance Global Macro Absolute Return Fund Eaton Vance Tax-Managed International Equity Fund Eaton Vance Government Obligations Fund Eaton Vance Tax-Managed Mid-Cap Core Fund Eaton Vance High Income Opportunities Fund Eaton Vance Tax-Managed Multi-Cap Growth Fund Eaton Vance International Equity Fund Eaton Vance Tax-Managed Small-Cap Fund Eaton Vance International Income Fund Eaton Vance Tax-Managed Small-Cap Value Fund Eaton Vance Large-Cape Core Research Fund Eaton Vance Tax-Managed Value Fund Eaton Vance Low Duration Fund Eaton Vance Series Trust Eaton Vance Tax-Managed Growth Fund 1.0 Eaton Vance Series Trust II Eaton Vance Income Fund of Boston Eaton Vance Tax-Managed Emerging Markets Fund Eaton Vance Special Investment Trust Eaton Vance Balanced Fund Eaton Vance Large-Cap Growth Fund Eaton Vance Dividend Builder Fund Eaton Vance Large-Cap Value Fund Eaton Vance Emerging Markets Fund Eaton Vance Real Estate Fund Eaton Vance Enhanced Equity Option Income Fund Eaton Vance Risk-Managed Equity Option Income Eaton Vance Equity Asset Allocation Fund Fund Eaton Vance Greater India Fund Eaton Vance Small-Cap Fund Eaton Vance Institutional Short Term Income Fund Eaton Vance Small-Cap Value Fund Eaton Vance Investment Grade Income Fund Eaton Vance Special Equities Fund A-2
